Appellate Case: 21-3165     Document: 010110672389      Date Filed: 04/18/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          April 18, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  KENNETH D. LEEK,

        Plaintiff - Appellant,

  v.                                                         No. 21-3165
                                                    (D.C. No. 5:21-CV-03100-SAC)
  KATHRYN A. ANDROSKI; MISTI                                   (D. Kan.)
  KROEKER; IC SOLUTIONS; DAN
  SCHNURR; JAMES SKIDMORE; JOHN
  P. STIFFIN; SHANNON L. MEYER,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Kenneth Leek, proceeding pro se, 1 appeals the district court’s dismissal of his

 access-to-courts claims under 42 U.S.C. § 1983 and his supplemental breach-of-




       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
        1
          Because Leek proceeds pro se, “we review his pleadings and other papers
 liberally and hold them to a less stringent standard than those drafted by attorneys.”
 Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). “[B]ut we do not act
 as his advocate.” United States v. Griffith, 928 F.3d 855, 864 n.1 (10th Cir. 2019).
Appellate Case: 21-3165    Document: 010110672389         Date Filed: 04/18/2022       Page: 2



 contract claim under Kansas law. For the reasons explained below, we affirm in part,

 reverse in part, and remand.

                                       Background

       Because this case comes to us from the dismissal of Leek’s second amended

 complaint, we take these facts from that complaint. See Young v. Davis, 554 F.3d

 1254, 1256 (10th Cir. 2009) (noting that in appeal from dismissal, we accept

 allegations in complaint as true). We also take judicial notice of court filings in

 Leek’s separate but related district-court case. See Gee v. Pacheco, 627 F.3d 1178,

 1191 (10th Cir. 2010) (explaining that we may take judicial notice of records from

 underlying court proceedings). Broadly, Leek alleges that he was prevented from

 effectively conducting legal research at two Kansas state prisons—the Hutchinson

 Correctional Facility and the Lansing Correctional Facility.

 I.    Leek’s Time at Hutchinson

       At Hutchinson, Leek and another prisoner wanted to conduct legal research

 together regarding their respective habeas petitions that raised similar issues. The two

 wanted to “find a way to meet the exception criteria and file out[-]of[-]time”

 petitions, but the head librarian did not permit them to collaborate. R. 224. Some

 months later, in November 2020, Leek and the other prisoner were placed in long-

 term administrative segregation and were never able to file their petitions.

       Leek describes an arduous process for a prisoner housed in administrative

 segregation to obtain materials from the Hutchinson law library. Such a prisoner must

 submit a form on which he or she can request up to six cases by noting each case’s

                                             2
Appellate Case: 21-3165     Document: 010110672389        Date Filed: 04/18/2022       Page: 3



 exact legal citation. Those cases are then delivered to the prisoner’s segregation

 cellhouse. But if a prisoner submits a case citation lacking certain identifying

 information, the case will not be provided. Once the cases are delivered, a prisoner

 has four days to digest them before they must be returned. If borrowed cases are not

 returned (or returned but not correctly processed by the facility), the prisoner is

 prevented from borrowing new cases. Hutchinson prisoners in segregation can also

 order certain books and “legal files,” which are “packets of information made up by

 various clerks over the years.” Id. These are frequently out of date and, if relied on,

 “could cause [Leek] to lose his [law]suit.” 2 Id.

       Here, Leek alleges that before being placed in segregation, he had filed

 separate lawsuits in state and federal court. While Leek was housed in segregation,

 the defendants in his federal lawsuit—Leek v. Scoggin, No. 20-cv-03051 (D. Kan.

 2020)—moved to dismiss his complaint. Leek then submitted a form requesting

 research on certain legal topics, but prison staff responded that they are not allowed

 to conduct research for prisoners. Unable to conduct research that would permit him

 to respond to the defendants’ allegations, Leek moved for the appointment of

 counsel. Despite acknowledging Leek’s argument that he was housed in long-term

 segregation without proper access to a law library, the district court denied that




       2
         For instance, one book, the Prisoner’s Self-Help Litigation Manual, is an
 edition printed before the enactment of the Prison Litigation Reform Act (PLRA) of
 1995.
                                             3
Appellate Case: 21-3165    Document: 010110672389          Date Filed: 04/18/2022   Page: 4



 motion. Shortly after, the district court held the Scoggin defendants’ motion to

 dismiss in abeyance, explaining that it would first screen Leek’s complaint.

       Similarly, with respect to his state-court lawsuit, now pending before the

 Kansas Court of Appeals, Leek was required to submit an appellate brief. But at

 Hutchinson, Leek contends, he “had no way to research or write” his brief “due to his

 lack of access to law[-]library resources.” Id. at 228.

 II.   Leek’s Time at Lansing

       On April 28, 2021, Leek was transferred to Lansing and immediately placed in

 the facility’s long-term restrictive-housing unit. Leek told Lindsey Wildermuth, a

 Lansing employee, that he had multiple pending lawsuits and asked her to describe

 the law-library process for prisoners in restrictive housing. Wildermuth advised Leek

 that there was no law library in the unit but that he could submit a form requesting

 specific cases by providing their exact citations. She further explained that no law

 books would be delivered to the unit.

       Leek complied and submitted multiple forms requesting cases. About a week

 later, Wildermuth came to Leek’s cell with one of his forms and several cases stapled

 to it. John Stiffin, the head librarian at Lansing, wrote on the form: “[O]nly three

 cases at a time. Please return in one week.” Id. at 230. Forms Leek had submitted

 requesting additional cases were returned to him, unprocessed, with similar

 instructions from Stiffin. When Leek again attempted to request more cases, Stiffin

 told Leek he would not receive them until he returned the prior cases.



                                             4
Appellate Case: 21-3165    Document: 010110672389        Date Filed: 04/18/2022     Page: 5



        After arriving at Lansing, Leek and other restrictive-housing unit prisoners

 “realized how many constitutional violations” were occurring and determined that “it

 was clear” litigation would be “necessary to correct their conditions of confinement.”

 Id. at 233. Leek submitted a form requesting that he and another prisoner be given

 time to “mutually assist one another” so that they could “seek to change [their]

 conditions of confinement.” Id. Wildermuth denied that request.

        Around that time, Leek received a notification from the Kansas Court of

 Appeals reminding him that his brief was due soon. Leek submitted a prison form

 requesting research assistance, but it was never answered. Leek also moved to have

 counsel appointed for his state-court appeal. The docket in that case shows his

 motion has since been granted.

        After Leek’s transfer to Lansing, the federal district court in Scoggin ordered

 Leek to show cause why his complaint should not be dismissed for failure to state a

 claim. Due to deficiencies in the law library, Leek was forced to draft what he

 viewed as a suboptimal response “with only the few cases, notes, and books he had”

 as personal property. Id. at 231. The federal district court found Leek’s response to

 its show-cause order unpersuasive and dismissed his complaint for failure to state a

 claim. It denied as moot the Scoggin defendants’ earlier motion to dismiss, which had

 been held in abeyance.

 III.   The Proceedings Below

        On April 13, 2021, just over two weeks before his transfer to Lansing, Leek

 initiated this action. The district court screened the complaint under 28 U.S.C.

                                            5
Appellate Case: 21-3165     Document: 010110672389        Date Filed: 04/18/2022     Page: 6



 § 1915A and ordered Leek to file an amended complaint, finding Leek had failed to

 comply with the procedural joinder requirements of Federal Rules of Civil Procedure

 18 and 20. After Leek amended his complaint, he moved to supplement it with

 additional allegations. The district court granted that motion and construed the

 supplemented pleading as Leek’s second amended complaint.

       Leek’s second amended complaint alleged access-to-court claims under § 1983

 against several Hutchison and Lansing employees. It also asserted a breach-of-

 contract claim under state law against Misti Kroeker, a “contract monitor” at

 Hutchinson, as well as IC Solutions, Inc., a company alleged to have contracted with

 the Kansas Department of Corrections to provide prisoners with tablets to conduct

 free legal research. R. 217.

       The district court screened Leek’s second amended complaint under § 1915A.

 This time, the district court reached the merits and dismissed it for failing to state a

 claim. The district court gave Leek just over a month “to show cause why th[e] case

 should not be dismissed or to file another amended complaint” that states a federal

 claim; the district court cautioned Leek that failing to do so could result in dismissal

 of his case. 3 Id. at 214. Two days after the deadline had passed, Leek had done




       3
          Leek contends in his appellate brief that, given the constraints under which
 he was operating, responding to the district court’s order within 30 days “was an
 impossibility” and that it took him the full 30 days to obtain all the cases cited in the
 district court’s dismissal order because he is litigating this appeal under the exact-
 citation system described above. Aplt. Br. 6.
                                             6
Appellate Case: 21-3165     Document: 010110672389        Date Filed: 04/18/2022     Page: 7



 neither, so the district court dismissed the case without prejudice under

 § 1915A(b)(1). 4 Leek appeals.

                                         Analysis

        We review de novo the district court’s dismissal for failure to state a claim

 under § 1915A(b)(1). Young, 554 F.3d at 1256. “We must accept all the well-pleaded

 allegations of the complaint as true” and “construe them in the light most favorable to

 the plaintiff.” Id. (quoting Alvarado v. KOB–TV, L.L.C., 493 F.3d 1210, 1215 (10th

 Cir. 2007)). We review the complaint “to determine whether [it] includes enough

 facts to state a claim to relief that is plausible on its face.” Id. (quoting KT & G Corp.

 v. Att’y Gen. of Okla., 535 F.3d 1114, 1134 (10th Cir. 2008)). In addition to the

 complaint itself, we may refer to documents referenced in the complaint if they are

 central to the plaintiff’s claims. See Gee, 627 F.3d at 1186; Reed v. Heimgartner, 579

 F. App’x 624, 625 (10th Cir. 2014) (unpublished) (stating this principle in context of

 § 1915A dismissal). 5 We may also take judicial notice of court records in underlying

 judicial proceedings. Gee, 627 F.3d at 1191.




        4
          The district court’s initial order did not indicate whether the case was
 dismissed with or without prejudice. Accordingly, the district court filed an
 application with this court for leave to correct its order under Federal Rule of
 Procedure 60(a). We granted the application, abated the appeal, and remanded the
 case for the district court to correct its order and judgment. After the district court did
 so, we lifted the abatement.
        5
          We cite this unpublished case only for its persuasive value. See 10th Cir. R.
 32.1(A).
                                             7
Appellate Case: 21-3165    Document: 010110672389         Date Filed: 04/18/2022    Page: 8



 I.    Access-to-Courts Claims

       Leek argues that he has sufficiently alleged access-to-courts claims. Prisoners

 do not have a “freestanding right to a law library or legal assistance.” Lewis v. Casey,

 518 U.S. 343, 351 (1996). Thus, to state an access-to-courts claim, the plaintiff must

 satisfy a “threshold determination” that he or she has “standing to assert” such a

 claim by alleging actual injury. Simkins v. Bruce, 406 F.3d 1239, 1244 n.5 (10th Cir.

 2005). To establish actual injury, the plaintiff “must show that any denial or delay of

 access to the court prejudiced him [or her] in pursuing litigation.” Trujillo v.

 Williams, 465 F.3d 1210, 1226 (10th Cir. 2006) (quoting Treff v. Galetka, 74 F.3d

 191, 194 (10th Cir. 1996)). A plaintiff, therefore, “cannot establish relevant actual

 injury simply by establishing that his [or her] prison’s law library or legal[-

 ]assistance program is subpar in some theoretical sense.” Lewis, 518 U.S. at 351.

 Rather, the plaintiff “must go one step further and demonstrate that the alleged

 shortcomings in the library or legal[-]assistance program hindered his [or her] efforts

 to pursue a legal claim.” Id. The plaintiff “need not show,” however, that he or she

 would have prevailed on the interfered-with claim, “only that it was not frivolous.”

 Simkins, 406 F.3d at 1244. To be nonfrivolous, the plaintiff’s underlying claim must

 be “described well enough . . . to show that the ‘arguable’ nature of the underlying

 claim is more than hope.” Christopher v. Harbury, 536 U.S. 403, 416 (2002).

       In his appellate brief and second amended complaint, Leek identifies four

 instances of alleged prejudice:



                                             8
Appellate Case: 21-3165    Document: 010110672389        Date Filed: 04/18/2022     Page: 9



    1. At Hutchinson, he and another prisoner were prohibited from working together

       to file an untimely habeas petition;

    2. At Lansing, Leek was not permitted to conduct research with another prisoner

       to challenge the conditions of confinement in the restrictive-housing unit;

    3. At both facilities, Leek could not draft his appellate brief in compliance with

       his deadline in the Kansas Court of Appeals; and

    4. At Lansing, Leek could not adequately respond to the district court’s order to

       show cause in Scoggin, his now-dismissed federal case alleging

       unconstitutional conditions of confinement at Hutchinson.

       The district court concluded that all of Leek’s allegations of prejudice were

 “merely general assertions that fail to show that he has been unable to present his

 cases and claims.” R. 213. For all but the last instance listed above, we agree that

 Leek fails to allege a nonfrivolous claim. See Simkins, 406 F.3d at 1244.

       First, Leek fails to explain how his potential habeas petition, which he admits

 would be filed “out of time,” would not be frivolous. R. 225. Second, regarding his

 conditions-of-confinement claim in Lansing’s restrictive-housing unit, Leek’s

 complaint says nothing about the nature of the alleged unconstitutional conditions of

 confinement, much less describes them “well enough . . . to show that the ‘arguable’

 nature of the underlying claim[s] is more than hope.” Christopher, 536 U.S. at 416.

 Third, our review of the Kansas state-court appellate docket shows that Leek’s

 motion for appointment of counsel has been granted and his opening brief has been

 filed. And as we have recognized, “[i]t is well established that providing legal

                                              9
Appellate Case: 21-3165       Document: 010110672389      Date Filed: 04/18/2022     Page: 10



  counsel is a constitutionally acceptable alternative to a prisoner’s demand to access a

  law library.” United States v. Taylor, 183 F.3d 1199, 1204 (10th Cir. 1999).

         But when it comes to Leek’s allegations about his attempt to litigate Scoggin

  while at Lansing, we disagree with the district court. Leek alleged that when he

  arrived at Lansing, he was immediately placed in segregation in the restrictive-

  housing unit where there is no law library. Leek was informed that to obtain cases, he

  had to submit forms “requesting specific cases by cit[ation]” and that “no law books

  would be delivered” to the restrictive-housing unit. R. 230. When Leek submitted

  forms requesting cases from the library, he received some cases but was informed

  that he could only request “three cases at a time” and had to return them within one

  week. Id. Some forms Leek submitted went unprocessed. And when Leek requested

  additional cases, prison officials would not provide any until he returned the ones he

  had previously requested. Consequently, Leek was consigned to respond to the

  district court’s show-cause order in Scoggin “with only the few cases, notes, and

  books he had in his personal property.” Id. at 231. Since then, the district court in

  that case (the same district judge who presided over this one) has dismissed the case

  for failure to state a claim. 6


         6
          We note that neither the district court’s dismissal order in Scoggin nor the
  subsequent judgment in that case specifies whether that dismissal was with or
  without prejudice. We have previously explained that when a district court fails to
  specify whether its dismissal was with or without prejudice, we treat the decision as a
  dismissal was with prejudice. Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d
  1158, 1162 (10th Cir. 2007); see also Holden v. GEO Grp. Priv. Prison Contractors,
  767 F. App’x 692, 696 (10th Cir. 2019) (unpublished) (applying that principle to
  § 1915A dismissal).
                                             10
Appellate Case: 21-3165     Document: 010110672389         Date Filed: 04/18/2022     Page: 11



        We conclude that the district court should not have dismissed Leek’s access-

  to-courts claim stemming from the impediments he faced in litigating Scoggin while

  at Lansing. 7 The facts here resemble those in Trujillo. There, we reversed the district

  court’s dismissal after the pro se plaintiff complained about an “exact[-]cite system”

  much like the one Leek describes here—the prisoner in Trujillo alleged that he was

  “expected to know exactly what [legal materials] he need[ed] without any knowledge

  of what materials might be available to him.” 465 F.3d at 1226. We observed that the

  allegations relating to the exact-citation system “may state a viable claim of denial of

  access to courts.” Id.; see also Clayton v. Tansy, 26 F.3d 980, 982 (10th Cir. 1993)

  (remanding for district court to consider whether “exact[-]cite paging system for

  access to the law library” amounted to violation of prisoner’s constitutional rights);

  Corgain v. Miller, 708 F.2d 1241, 1244, 1250 (7th Cir. 1983) (noting that prison’s

  library system had not satisfied constitutional demands because “the inmate could

  obtain state[-]law materials only by providing precise citations[] and could obtain

  precise citations only if he could refer to state[-]law materials”); Griffin v. Grijalva,

  773 F. App’x 1003 (9th Cir. 2019) (unpublished) (reversing and remanding dismissal

  where prisoner alleged he was “required to use a paging system in order to obtain

  access to legal materials” and “that his requests through the paging system were



        7
           We also conclude, however, that Leek was not prejudiced by any such
  impediments at Hutchinson: Because the district court held the Scoggin defendants’
  motion to dismiss in abeyance while the show-cause order was pending, Leek was
  never required to respond to that motion. He therefore experienced no actual injury to
  his ability to litigate Scoggin during his time at Hutchinson.
                                              11
Appellate Case: 21-3165     Document: 010110672389        Date Filed: 04/18/2022    Page: 12



  denied”). Here, as in Trujillo, Leek specifically alleges that he was seeking “legal

  materials relevant” to his underlying federal case, Scoggin, but that the restrictive-

  housing unit’s “exact[-]cite system left him with inadequate materials to pursue such

  litigation.” 465 F.3d at 1227.

        To be sure, on its face, Leek’s second amended complaint does not

  “specifically explain” how his now-dismissed federal case “was nonfrivolous.” Id.

  But Leek does allege that he was prevented from effectively responding to the district

  court’s show-cause order in an already-filed conditions-of-confinement case. See

  Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (explaining that “‘actual

  injury’” requirement can be satisfied by showing plaintiff was “hindered [in his or

  her] efforts to pursue a nonfrivolous claim” (quoting Lewis, 518 U.S. at 356)). And in

  so doing, he references his underlying Scoggin complaint, his response to the district

  court’s show-cause order drafted while in the restrictive-housing unit at Lansing, and

  the district court’s dismissal order. Because Leek references those documents in his

  complaint and they are central to his claim, we may—and do—consider them to

  determine whether he has plausibly alleged that he was hindered in pursuing a

  nonfrivolous claim. See Gee, 627 F.3d at 1186 (explaining that extrinsic documents

  may be considered at dismissal stage when they are central to plaintiff’s claim). In

  addition, we take judicial notice of the documents in Leek’s underlying proceedings.

  Id. at 1191.

        Looking at those documents reveals that in Scoggin, Leek alleged (among

  other claims) that his Eighth Amendment rights were violated after Linda Scoggin, a

                                             12
Appellate Case: 21-3165     Document: 010110672389        Date Filed: 04/18/2022     Page: 13



  supervisor in the prison’s kitchen, told other prisoners that Leek was a snitch after

  Leek reported her to a superior for making rude comments. Leek further alleged that

  Scoggin had worked in the prison for over ten years and so understood the

  consequences that can follow from labeling a prisoner a snitch. He also alleged that,

  after Scoggin labeled him a snitch, he was stressed and concerned about being

  assaulted. The district court dismissed Leek’s Eighth Amendment claim because he

  did not allege that he faced any repercussions, that he suffered any physical injury, or

  that Scoggin intended other prisoners to injure Leek.

        We express no ultimate opinion on the merits of the district court’s dismissal

  in Scoggin. We note, however, that this court—and our sibling circuits—have

  repeatedly held that labeling a prisoner a snitch can rise to the level of deliberate

  indifference to a substantial risk of serious harm, in violation of the Eighth

  Amendment. 8 See Benefield v. McDowall, 241 F.3d 1267, 1271 (10th Cir. 2001)

  (collecting cases from this circuit and sibling circuits); Northington v. Marin, 102

  F.3d 1564, 1567–68 (10th Cir. 1996) (explaining that “telling inmates [plaintiff] was

  a snitch” was “not inconsistent with a knowing disregard of a substantial risk to

  [plaintiff’s] safety”). We have also held that the PLRA’s physical-injury requirement

  under 42 U.S.C. § 1997e(e)—one of the district court’s grounds for dismissing

  Leek’s Eighth Amendment claim—does not restrict recovery of punitive damages


        8
          Because we conclude Leek’s Eighth Amendment claim is nonfrivolous, we
  need not address Leek’s other Scoggin claims. That is, the nonfrivolous nature of one
  claim in Scoggin is sufficient to support our conclusion in this case that Leek has
  adequately alleged prejudice for purposes of his access-to-court claim.
                                             13
Appellate Case: 21-3165    Document: 010110672389        Date Filed: 04/18/2022    Page: 14



  when a prisoner establishes a constitutional violation. See Searles v. Van Bebber, 251

  F.3d 869, 881 (10th Cir. 2001) (explaining that jury verdict finding constitutional

  violation without any physical injury entitles plaintiff to award of nominal damages

  and observing that physical-injury requirement does not preclude punitive damages).

  And Leek’s prayer for relief in Scoggin requests punitive damages.

         But for purposes of assessing Leek’s access-to-courts claim at issue in this

  litigation, we need not determine that his Eighth Amendment claim in the underlying

  Scoggin action would or should have succeeded if Leek had been allowed greater

  access to the law library. See Simkins, 406 F.3d at 1244. Instead, the actual-injury

  requirement for Leek’s access-to-courts claim requires “only that [the underlying

  claim] was not frivolous.” Id. We think Leek has cleared that bar and, for screening

  purposes under § 1915A, hold that the district court erred when it concluded Leek did

  not plausibly allege interference in pursuing a nonfrivolous claim in the Scoggin

  litigation.

         Accordingly, we reverse the district court’s dismissal of Leek’s access-to-court

  claim against the Lansing defendants stemming from the alleged hinderances he

  faced in attempting to litigate Scoggin while housed in Lansing’s restrictive-housing

  unit and remand for further proceedings. But we affirm the dismissal of his access-to-

  court claims against the Hutchinson defendants because those claims are too




                                            14
Appellate Case: 21-3165        Document: 010110672389    Date Filed: 04/18/2022      Page: 15



  speculative and fail to allege any nonfrivolous claims that Leek was prevented from

  or hindered in pursuing. 9

  II.   Supplemental State-Law Claim

        As a final matter, Leek argues that if we reinstate any of his federal claims, his

  supplemental breach-of-contract claim under Kansas law against IC Solutions and

  Kroeker should be reinstated. We agree. Since we partially reinstate Leek’s access-

  to-court claim, “the district court should reconsider,” at the proper procedural

  juncture, whether “to decline supplemental jurisdiction over [Leek’s] state-law

  claim[].” Baca v. Sklar, 398 F.3d 1210, 1222 n.4 (10th Cir. 2005).

        As to the specifics of Leek’s state-law claim, we observe that the district court,

  in declining to exercise supplemental jurisdiction, noted that “none of the individual

  defendants are alleged to be parties to the contract with IC Solutions and therefore

  are not liable for breach of contract.” R. 214. Yet Leek’s second amended complaint

  alleges that he is a third-party beneficiary to the contract between IC Solutions and

  the Kansas Department of Corrections. And when “a plaintiff and defendant lack

  privity, Kansas law allows a qualified third-party beneficiary plaintiff to enforce a

  contract expressly made for his or her benefit even though he or she was not a party

  to the transaction.” Kansas ex rel. Stovall v. Reliance Ins. Co., 107 P.3d 1219, 1230–

  31 (Kan. 2005). So although we express no opinion as to the overall merit of Leek’s

  state-law claim, we urge the district court, when reconsidering whether to exercise


        9
          Given this conclusion, we need not decide whether Leek’s claims for
  declaratory and injunctive relief against the Hutchinson defendants are moot.
                                             15
Appellate Case: 21-3165    Document: 010110672389         Date Filed: 04/18/2022     Page: 16



  supplemental jurisdiction over that claim, not to overlook whether Leek has plausibly

  alleged a breach-of-contract claim under a third-party-beneficiary theory.

                                        Conclusion

        We reverse the district court’s dismissal of Leek’s access-to-courts claim

  against the Lansing defendants relating to his attempts to litigate Scoggin. We also

  reinstate Leek’s state-law claim for breach of contract against IC Solutions and

  Kroeker and instruct the district court to reconsider whether to exercise supplemental

  jurisdiction over that claim at the appropriate procedural juncture. We affirm the

  district court’s dismissal of all other claims against all other defendants and remand

  for further proceedings consistent with this opinion.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                            16